 

Exhibit 10.25.2

 

RESTRICTED STOCK AWARD AGREEMENT
PERFORMANCE-BASED AWARD

(“SOURCING EXPENSE SAVINGS”)

 

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made effective and
entered into as of June 29, 2018, by and between PIER 1 IMPORTS, INC., a
Delaware corporation (the “Company”), and William H. Savage (the “Grantee”).

WHEREAS, pursuant to the provisions of the Pier 1 Imports, Inc. 2015 Stock
Incentive Plan, as amended (the “Plan”), the Committee that administers the Plan
has the authority to grant Awards under the Plan to employees of the Company and
its Affiliates; and

WHEREAS, during Grantee’s employment, and based on Grantee’s position with the
Company and/or its Affiliates, Grantee has acquired and will continue to
acquire, by reason of Grantee’s position, substantial knowledge of the
operations and practices of the business of the Company and/or its Affiliates;
and

 

WHEREAS, the Company desires to assure that, to the extent and for the period of
Grantee’s service and for a reasonable period thereafter, the confidentiality of
the Company’s and its Affiliates’ trade secrets and proprietary information be
maintained, and the Company’s and its Affiliates’ goodwill and other legitimate
business interests be protected, each of which could be compromised if any
competitive business were to secure Grantee’s services; and

 

WHEREAS, the Committee has determined that the Grantee be granted a Restricted
Stock Award under the Plan for the number of shares and upon the terms set forth
below;

 

NOW, THEREFORE, the Company and the Grantee hereby agree as follows:

1.Grant of Award.  The Grantee is hereby granted a Restricted Stock Award under
the Plan (this “Award”), subject to the terms and conditions hereinafter set
forth, with respect to a maximum 147,378 (one hundred and forty seven thousand
three hundred and seventy eight) restricted shares of Common Stock.  Restricted
shares of Common Stock covered by this Award (the “Performance-Based Shares”)
shall be represented by a stock certificate registered in the Grantee’s name, or
by uncertificated shares designated for the Grantee in book-entry form on the
records of the Company’s transfer agent, in each case subject to the
restrictions set forth in this Agreement.  Any stock certificate issued shall
bear the following or a similar legend:

“The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions and restrictions
(including forfeiture) contained in the Pier 1 Imports, Inc. 2015 Stock
Incentive Plan, as amended, and the Restricted Stock Award Agreement entered
into between the registered owner and Pier 1 Imports, Inc.  A copy of such plan
and agreement is on file in the offices of Pier 1 Imports, Inc., 100 Pier 1
Place, Fort Worth, Texas 76102.”

Any Common Stock certificates or book-entry uncertificated shares evidencing
such shares shall be held in custody by the Company or, if specified by the
Committee, with a third party custodian or trustee, until the restrictions
thereon shall have lapsed, and, as a condition of this Award, the Grantee shall
deliver a stock power, duly endorsed in blank, relating to any certificated
restricted shares of Common Stock covered by this Award.

2.Transfer Restrictions.  Except as expressly provided in this Agreement and the
Plan, this Award and the Performance-Based Shares are non-transferable otherwise
than by will or by the laws of descent and distribution, and may not otherwise
be assigned, pledged or hypothecated or otherwise disposed of and shall not be
subject to execution, attachment or similar process.  Upon any attempt to effect
any such disposition, or upon the levy of any such process, this Award shall
immediately become null and void and the Performance-Based Shares shall be
forfeited.

 

--------------------------------------------------------------------------------

 

3.Restrictions.  

(a)Certain Definitions. For purposes of this Award, the term:

“Cause” means the occurrence of any of the following events:

 

 

(i)

refusal by Grantee to follow a lawful direction of any superior officer of the
Company or an Affiliate, provided the direction is not materially inconsistent
with the duties or responsibilities of Grantee’s position;

 

 

(ii)

performance deficiencies which are communicated to Grantee in writing as part of
performance reviews and/or other written communications from any superior
officer of the Company or an Affiliate;

 

 

(iii)

willful misconduct or reckless disregard by Grantee of his duties or of the
interest or property of the Company or its Affiliates;

 

 

(iv)

any act by Grantee of fraud against, material misappropriation from, or
significant dishonesty to either the Company or an Affiliate; or

 

 

(v)

conviction by Grantee of a felony.

 

“Good Reason” means the occurrence of all of the events listed in either (i) or
(ii) below:

 

 

(i)

a material diminution of Grantee’s responsibilities as modified by the Company
or an Affiliate from time to time hereafter, such that Grantee would no longer
have responsibilities substantially equivalent to those of similarly situated
employees at companies with similar revenues and market capitalization; provided
that Grantee gives written notice to the Company of the facts and circumstances
constituting such material diminution within ten (10) days following the
occurrence of such event; the Company (or Affiliate) fails to remedy such
material diminution within ten (10) days following Grantee’s written notice of
such event; and Grantee terminates employment within ten (10) days following the
Company’s or Affiliate’s failure to remedy such material diminution; or

 

 

(ii)

the Company or an Affiliate materially reduces Grantee’s base salary without
Grantee’s consent, unless the reduction is applied equally, expressed as
percentage of base salaries, to all similarly situated employees; provided that
Grantee gives written notice to the Company within ten (10) days following
Grantee’s receipt of the notice of reduction in base salary of Grantee’s
objection to the reduction; the Company or Affiliate fails to rescind the notice
of reduction within ten (10) days following Grantee’s written notice; and
Grantee terminates employment within ten (10) days following the Company’s or
Affiliate’s failure to rescind the notice.

 

“Measurement Date” means February 27, 2021.

 

“Measurement Period” means the Company’s three (3) fiscal years beginning on and
including March 4, 2018 and ending on and including February 27, 2021.

 

“Sourcing Expense” means (x) the total FOB cost for all products purchased
within a particular product department plus (y) the total commission paid for
all products purchased within that product department divided by (z) the number
of products purchased in that product department, each for a given fiscal year.

 

 

--------------------------------------------------------------------------------

 

“Sourcing Expense Savings” means the dollar amount obtained by (1) calculating
the positive or negative variance (the “Variance”) in Sourcing Expense in fiscal
2021 as compared to fiscal 2018 for each product department, measured as of the
Measurement Date; (2) multiplying (x) such Variance times (y) the actual number
of products purchased in fiscal 2021 for each product department (the product of
(x) and (y) to be referred to as the “Product Variance”); and (3) totaling the
Product Variance for each product department.  Expenses for vendor
direct-to-consumer are specifically excluded from the calculation of Sourcing
Expense Savings.  Sourcing Expense Savings may be subject to adjustment for
certain items as provided in the Plan at the discretion of the Compensation
Committee.

 

(b)Vesting.  The target amount of Performance-Based Shares under this Award is
73,689 (seventy three thousand six hundred and eighty nine) Performance-Based
Shares (the “Target Performance-Based Shares”). Provided that (y) the percentage
of Sourcing Expense Savings achieved during Fiscal 2021 as compared to Sourcing
Expense in Fiscal 2018 meets or exceeds the target percentage shown on the table
set forth in Section 11 hereof, and (z) the Grantee is employed by the Company
or an Affiliate on the date of filing of the Company’s Annual Report on Form
10-K with the Securities and Exchange Commission (“SEC”) for the Company’s
fiscal year ending February 27, 2021, and subject to the other terms and
conditions of this Agreement, the restrictions on the Performance-Based Shares
covered by this Award shall lapse and such shares shall vest over a range from
100% to 200% of the Target Performance-Based Shares as shown on the table set
forth in Section 11 hereof.  Any fractional shares created by such vesting will
be rounded down to the nearest whole share.

 

The determination by the Committee with respect to the achievement of condition
(y) above shall be effective upon the filing of the Company’s Annual Report on
Form 10-K with the SEC for fiscal year 2021.

 

(c)Corporate Change. A pro rata portion of the restrictions on the Target
Performance-Based Shares shall lapse and such pro rata portion of shares shall
vest upon (i) a Corporate Change (as defined in the Plan) AND (ii) the
occurrence of one of the following: (a) the Performance-Based Shares covered by
this Award are not assumed by the surviving or acquiring entity or otherwise
equitably converted or substituted in connection with the Corporate Change, or
(b) the Performance-Based Shares covered by this Award are assumed by the
surviving or acquiring entity or otherwise equitably converted or substituted in
connection with the Corporate Change and the termination of Grantee’s employment
by the Company (or the surviving or acquiring entity) without Cause or Grantee’s
resignation for Good Reason occurs within one year after the effective date of
the Corporate Change. The pro rata portion of shares under this Section 3(c)
shall be calculated based on the portion of the Measurement Period that has
elapsed at the time of vesting associated with a Corporate Change.

 

(d)Termination of Employment.  Upon termination of employment of the Grantee
with the Company or any Affiliate of the Company (or the successor of any such
company) for any reason other than as specified in Section 3(c) above, the
Grantee shall forfeit all rights in the Performance-Based Shares to the extent
not vested, and the ownership of such shares shall immediately vest in the
Company.  For purposes of this Award, no termination of Grantee’s employment
shall occur as a result of the transfer of Grantee between the Company and any
Affiliate or as a result of the transfer of the Grantee between two
Affiliates.  The cessation of a relationship between the Company and an
Affiliate with which the Grantee is employed whereby such company is no longer
an Affiliate shall constitute a termination of employment of the Grantee.

 

4.Voting and Dividend Rights.  With respect to the Performance-Based Shares for
which the restrictions have not lapsed, the Grantee shall have the right to vote
such shares, but shall not receive any cash dividends paid with respect to such
shares.  Any dividend or distribution payable with respect to the
Performance-Based Shares that shall be paid in shares of Common Stock shall be
subject to the same restrictions provided for herein. Any other form of dividend
or distribution payable on shares of the Performance-Based Shares, and any
consideration receivable for or in conversion of or exchange for the
Performance-Based Shares, unless otherwise determined by the Committee, shall be
subject to the terms and conditions of this Agreement, with such modifications
thereof as the Committee may provide in its absolute discretion.

 

 

--------------------------------------------------------------------------------

 

5.Distribution Following End of Restrictions.  Upon expiration of the
restrictions provided in Section 3 hereof as to the Performance-Based Shares,
the Company in its sole discretion will either cause a certificate evidencing
such amount of Common Stock to be delivered to the Grantee (or in the case of
the Grantee’s death after such events cause such certificate to be delivered to
the Grantee’s legal representative, beneficiary or heir) or provide book-entry
uncertificated shares designated for the Grantee (or, in the case of the
Grantee’s death after such events, provide book-entry uncertificated shares
designated for Grantee's legal representative, beneficiary or heir) on the
records of the Company's transfer agent free of the legend or restriction
regarding transferability, as the case may be; provided, however, that the
Company shall not be obligated to issue any fractional shares of Common
Stock.  All Performance-Based Shares which do not vest as provided in Section 3
hereof, shall be forfeited by the Grantee along with all rights thereto, and the
ownership of such shares shall immediately vest in the Company.

6.Covenants Not to Disclose, Solicit or Compete.

(a)Non-Disclosure of Confidential Information and Return of Property.

(i)Grantee acknowledges that: (A) the Company and its Affiliates are engaged in
a continuous program of research and development respecting their activities,
business and customers throughout the United States and the countries in which
they operate or conduct business (the foregoing, together with any other
businesses in which the Company and/or its Affiliates engage from the date
hereof to the date of the termination of Grantee’s employment with the Company
and/or any of its Affiliates to be known as the “Company Business”);
(B) Grantee’s work for and position with the Company and/or  its Affiliates has
allowed Grantee, and will continue to allow Grantee, access to trade secrets of,
and Confidential Information (as defined below) concerning the Company Business;
(C) the Company would not have agreed to grant the Grantee this Award but for
the agreements and covenants contained in this Agreement; and (D) the agreements
and covenants contained in this Agreement are necessary and essential to protect
the business, goodwill, and customer relationships that Company and/or its
Affiliates have expended significant resources to develop.  The Company agrees
and acknowledges that, on or following the date of this Agreement, the Company
and/or its Affiliates will provide Grantee with one or more of the following:
(X) continued and ongoing authorization through computer passwords or by other
means to access Confidential Information regarding the Company, its Affiliates
and the Company Business; (Y) authorization to represent the Company and/or its
Affiliates in communications with customers, suppliers, vendors, manufacturers,
agents and other third parties to promote the goodwill of the Company Business,
all in accordance with generally applicable policies of the Company and/or its
Affiliates; and (Z) participation in certain restricted access meetings,
conferences or training relating to Company Business and the Grantee’s position
with the Company and/or its Affiliates.  Grantee understands and agrees that if
Confidential Information were used in competition against the Company and/or its
Affiliates, the Company and/or its Affiliates would experience serious harm and
the competitor would have a unique advantage against the Company and/or its
Affiliates.

(ii)Grantee agrees that he/she shall not, directly or indirectly, use any
Confidential Information on his/her own behalf or on behalf of any person or
entity other than the Company and/or its Affiliates, or reveal, divulge, or
disclose any Confidential Information to any person or entity not expressly
authorized by the Company and/or its Affiliates to receive such Confidential
Information.  This obligation shall remain in effect for as long as the
information or materials in question retain their status as Confidential
Information.  Grantee further agrees that he/she shall fully cooperate with the
Company and/or its Affiliates in maintaining the Confidential Information to the
extent permitted by law. The parties acknowledge and agree that this Agreement
is not intended to, and does not, alter either the Company’s and/or its
Affiliates’ rights or Grantee’s obligations under any state or federal statutory
or common law regarding trade secrets and unfair trade practices.  Anything
herein to the contrary notwithstanding, Grantee shall not be restricted from:
(A) disclosing information that is required to be disclosed by law, court order
or other valid and appropriate legal process; provided, however, that in the
event such disclosure is required by law, Grantee shall provide the Company with
prompt notice of such requirement so that the

 

--------------------------------------------------------------------------------

 

Company and/or its Affiliates may seek an appropriate protective order prior to
any such required disclosure by Grantee; (B) reporting possible violations of
federal, state, or local law or regulation to any governmental agency or entity,
or from making other disclosures that are protected under the whistleblower
provisions of federal, state, or local law or regulation, and Grantee shall not
need the prior authorization of the Company and/or its Affiliates to make any
such reports or disclosures and shall not be required to notify the Company
and/or its Affiliates that Grantee has made such reports or disclosures; (C)
disclosing a trade secret (as defined by 18 U.S.C. § 1839) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, in either event solely for the purpose of reporting or
investigating a suspected violation of law; or (D) disclosing a trade secret (as
defined by 18 U.S.C. § 1839) in a complaint or other document filed in a lawsuit
or other proceeding, if such filing is made under seal.

(iii)“Confidential Information” means any and all data and information relating
to Company Business that (A) is disclosed to Grantee or of which Grantee becomes
aware as a consequence of his/her employment with the Company and/or its
Affiliates; (B) has value to the Company and/or its Affiliates; and (C) is not
generally known outside of the Company and/or its Affiliates.  Confidential
Information shall include, but is not limited to the following types of
information regarding, related to, or concerning the Company and/or its
Affiliates: trade secrets (as defined by applicable law); financial plans and
data; management planning information; business plans; operational methods;
market studies; marketing plans or strategies; pricing information; product
development techniques or plans; listings of customers, buying agents, vendors
and manufacturers; customer, buying agent, vendor and manufacturer files, data
and financial information; details of customer, buying agent, vendor and
manufacturer contracts; current and anticipated customer, buying agent, vendor
and manufacturer requirements; identifying and other information pertaining to
business referral sources; past, current and planned research and development;
computer aided systems, software, strategies and programs; business acquisition
plans; management organization and related information (including, without
limitation, data and other information concerning the compensation and benefits
paid to officers, directors, employees and management); personnel and
compensation policies; new personnel acquisition plans; and other similar
information.  Confidential Information also includes combinations of information
or materials which individually may be generally known outside of the Company
and/or its Affiliates, but for which the nature, method, or procedure for
combining such information or materials is not generally known outside of the
Company and/or its Affiliates.  In addition to data and information relating to
the Company and/or its Affiliates, Confidential Information also includes any
and all data and information relating to or concerning a third party that
otherwise meets the definition set forth above, that was provided or made
available to the Company and/or its Affiliates by such third party, and that the
Company and/or its Affiliates has a duty or obligation to keep confidential. 
This definition shall not limit any definition of confidential information or
any equivalent term under state or federal law.  Confidential Information shall
not include information that has become generally available to the public by the
act of one who has the right to disclose such information without violating any
right or privilege of the Company and/or its Affiliates.

 

 

--------------------------------------------------------------------------------

 

(iv)Grantee agrees that he/she will not retain or destroy (except as set forth
below), and will immediately return to the Company on or prior to the date that
Grantee’s employment with the Company and/or its Affiliates shall terminate for
any reason (the “Date of Termination”), or at any other time the Company
requests such return, any and all property of the Company and/or its Affiliates
that is in his/her possession or subject to his/her control, including, but not
limited to, customer, buying agent, vendor and manufacturer files and
information, papers, drawings, notes, manuals, specifications, designs, devices,
code, email, documents, diskettes, CDs, tapes, keys, access cards, credit cards,
identification cards, equipment, computers, mobile devices, other electronic
media, all other files and documents relating to the Company and/or its
Affiliates and its business (regardless of form, but specifically including all
electronic files and data of the Company and/or its Affiliates), together with
all Confidential Information belonging to the Company and/or its Affiliates or
that Grantee received from or through his/her employment with the Company and/or
its Affiliates.  Grantee will not make, distribute, or retain copies of any such
information or property.  To the extent that Grantee has electronic files or
information in his/her possession or control that belong to the Company or its
Affiliates or contain Confidential Information (specifically including but not
limited to electronic files or information stored on personal computers, mobile
devices, electronic media, or in cloud storage), on or prior to the Date of
Termination, or at any other time the Company and/or its Affiliates requests,
Grantee shall (A) provide the Company with an electronic copy of all of such
files or information (in an electronic format that readily accessible by the
Company); (B) after doing so, delete all such files and information, including
all copies and derivatives thereof, from all non-Company and/or non-Affiliate
owned computers, mobile devices, electronic media, cloud storage, and other
media, devices, and equipment, so that such files and information are
permanently deleted and irretrievable; and (C) provide a written certification
to the Company that the required deletions have been completed and specifying
the files and information deleted and the media source from which they were
deleted.

(b)Non-Solicitation of Employees and Independent Contractors.  During Grantee’s
employment with the Company and/or its Affiliates and for twelve (12)
months following the Date of Termination, Grantee will not, directly or
indirectly, whether on his/her own behalf or as a principal or representative of
any other person or entity, recruit, solicit, or induce or attempt to recruit,
solicit or induce any employee or independent contractor of the Company and/or
its Affiliates to terminate his/her employment or other relationship with the
Company and/or its Affiliates or to enter into employment or any other kind of
business relationship with Grantee or any other person or entity.

(c)Non-Competition.  In return for the Company’s and its Affiliates’ promise to
provide Grantee with access to and use of its Confidential Information (as
described in Section (6)(a)(i)-(iii) above), during Grantee’s employment with
the Company and/or its Affiliates and for twelve (12) months following the Date
of Termination, Grantee will not, within the Restricted Area, directly or
indirectly, engage, either as a principal, employee, partner, consultant,
officer, director or investor (other than a less-than-1% stock interest in a
corporation), in a business which is a competitor of the Company, in the same or
similar type capacity as Grantee was employed by Company. For purposes of this
subsection 6(c), a business shall be deemed a “competitor” of the Company if it
engages in the commerce of a Home Fashions or Furniture Business or is a Home
Décor Division of a Business, whether through stores (retail or wholesale),
on-line e-commerce or any combination thereof.  

(i)The term “Restricted Area” shall mean the United States unless, during the
last two (2) years of Grantee’s employment, Grantee’s employment
responsibilities include a different geographic territory and Grantee’s access
to Confidential Information is restricted to such different geographic
territory, in which case the term “Restricted Area” shall mean such different
geographic territory.

 

--------------------------------------------------------------------------------

 

(ii)The term “Home Fashions or Furniture Business” shall mean a business
(however organized or conducted, including any on-line e-commerce operations)
that primarily engages in the sale, marketing, distribution, manufacturing or
design of merchandise consisting of furniture, decorative accessories,
housewares, bed and bath, and seasonal goods, or any other category of
merchandise sold by the Company and/or its Affiliates during the Grantee’s
employment.  By way of illustration, a “Home Fashions or Furniture Business”
shall include such businesses as the Company, Restoration Hardware, Inc.,
Kirkland’s, Inc., Williams-Sonoma, Inc., Pottery Barn, Inc., Tuesday Morning
Corporation, and Bed, Bath & Beyond, Inc. and stores under the names “World
Market,” “Cost Plus,” “Cost Plus World Market,” “Crate & Barrel,” “Home Goods,”
“Home Sense, “IKEA,” “Wayfair,” “Hayneedle,” and “At Home.”

(iii)The term “Home Décor Division of a Business” shall mean a category,
division, branch, or unit of a business (however organized or conducted,
including any on-line e-commerce operations, specialty retailer, big box
retailer or department store) that engages in the sale, marketing, distribution,
manufacturing or design of furniture, decorative accessories, housewares, bed
and bath, and seasonal goods, or any other category of merchandise sold by the
Company and/or its Affiliates during the Grantee’s employment.  By way of
illustration, a “Home Décor Division of a Business” shall include the home
furnishings, home décor or other similar home-related category, division,
branch, or unit of The TJX Companies, Inc., Ross Stores, Inc., J.C. Penney
Company, Inc., Target Corporation, The Michaels Companies, Inc., The Container
Store Group, Inc., Amazon.com, Inc., and Neiman Marcus Group LTD LLC.

(iv)The Company may from time to time prior to, and during the thirty (30) days
following, any Date of Termination, by written notice to the Grantee, for
purposes of clarification, add to the list of illustrative examples of a Home
Fashions or Furniture Business or a Home Décor Division of a Business set forth
in this subsection 6(c) the names of other companies or businesses meeting the
definitions of such terms.

(d)Enforcement of Protective Covenants.

(i)The parties specifically acknowledge and agree that the remedy at law for any
breach of the restrictions in Section 6 of this Agreement (the “Protective
Covenants”) will be inadequate, and that in the event Grantee breaches, or
threatens to breach, any of the Protective Covenants, the Company and/or its
Affiliates shall have the right and remedy, without the necessity of proving
actual damage or posting any bond, to enjoin, preliminarily and permanently,
Grantee from violating or threatening to violate the Protective Covenants and to
have the Protective Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach or threatened breach of the
Protective Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the Company.  Grantee
understands and agrees that if he/she violates any of the obligations set forth
in the Protective Covenants, the period of restriction applicable to each
obligation violated shall cease to run during the pendency of any litigation
over such violation, provided that such litigation was initiated during the
period of effectiveness of the Protective Covenants.  Such rights and remedies
shall be in addition to, and not in lieu of, any other rights and remedies
available to the Company at law or in equity.  The Company’s ability to enforce
its rights under the Protective Covenants or applicable law against Grantee
shall not be impaired in any way by the existence of a claim or cause of action
on the part of Grantee based on, or arising out of, this Agreement or any other
event or transaction.

(ii)Grantee acknowledges and agrees that each of the Protective Covenants is
reasonable and valid in time and scope and in all other respects and is no
greater than necessary to protect the Company Business.  The parties agree that
it is their intention that the Protective Covenants be enforced in accordance
with their terms to the maximum extent permitted by law.  Each of the Protective
Covenants shall be considered and construed as a separate and independent
covenant.  Should any part or provision of any of the Protective Covenants be
held invalid, void, or unenforceable, such invalidity, voidness, or
unenforceability shall not render invalid, void, or unenforceable any other part
or provision of this Agreement or such Protective

 

--------------------------------------------------------------------------------

 

Covenant.  If any of the provisions of the Protective Covenants should ever be
held by a court of competent jurisdiction to exceed the scope permitted by the
applicable law, such provision or provisions shall be automatically modified to
such lesser scope as such court may deem just and proper for the reasonable
protection of the Company  Business,  and may be enforced by the Company to that
extent in the manner described above and all other provisions of this Agreement
shall be valid and enforceable.

(e)Termination Without Cause or for Good Reason.  Notwithstanding the foregoing,
if Grantee’s employment with the Company or an Affiliate is involuntarily
terminated without Cause or Grantee voluntarily terminates Grantee’s employment
for Good Reason, Grantee shall not be subject to the restrictions on
non-competition set forth in Section 6(c) of this Agreement; provided, however,
that Grantee is not in breach of any other terms and conditions of this
Agreement.  The restrictions related to non-disclosure of confidential
information and return of property in Section 6(a) and non-solicitation
contained in Section 6(b) shall remain in full force and effect regardless of
the manner of termination of Grantee’s employment.  

 

7.Tax Withholding.  The obligation of the Company to deliver any certificate or
book-entry uncertificated shares to the Grantee pursuant to Section 5 hereof
shall be subject to the receipt by the Company from the Grantee of any minimum
withholding taxes required as a result of the grant of the Award or lapsing of
restrictions thereon.  The Grantee may satisfy all or part of such withholding
tax obligation by electing to require the Company to purchase that number of
unrestricted shares of Common Stock designated by the Grantee at a price equal
to the Fair Market Value on the date of lapse of the restrictions or, if the
Common Stock did not trade on such day, on the first preceding day on which such
trading occurred.  The Company shall have the right, but not the obligation, to
sell or withhold such number of unrestricted shares of Common Stock
distributable to the Grantee as will provide assets for payment of any minimum
withholding taxes required to be remitted by the Company on behalf of Grantee
unless, prior to such sale or withholding, Grantee shall have paid to the
Company the amount of such tax.  Any balance of the proceeds of such a sale
remaining after the payment of such taxes shall be paid over to Grantee.  In
making any such sale, the Company shall be deemed to be acting on behalf and for
the account of Grantee.

 

8.Securities Laws Requirements.  The Company shall not be required to issue
shares pursuant to this Award unless and until (a) such shares have been duly
listed upon each stock exchange on which the Company’s Common Stock is then
listed, and (b) the Company has complied with applicable federal and state
securities laws.  The Committee may require the Grantee to furnish to the
Company, prior to the issuance of any shares of Common Stock in connection with
this Award, an agreement, in such form as the Committee may from time to time
deem appropriate, in which the Grantee represents that the Performance-Based
Shares acquired by Grantee under this Award are being acquired for investment
and not with a view to the sale or distribution thereof.

 

9.Incorporation of Plan Provisions.  This Agreement is made pursuant to the Plan
and is subject to all of the terms and provisions of the Plan as if the same
were fully set forth herein, and receipt of a copy of the Plan is hereby
acknowledged.  Capitalized terms not otherwise defined herein shall have the
same meanings set forth for such terms in the Plan.  If there is any conflict
between this Agreement and the Plan, the Plan controls.

 

10.Miscellaneous.  This Agreement (a) shall be binding upon and inure to the
benefit of any successor of the Company, (b) shall be governed by the laws of
the State of Delaware, and any applicable laws of the United States, and (c) may
not be amended without the written consent of both the Company and the
Grantee.  No contract or right of employment shall be implied by this Agreement,
nor shall this Agreement interfere with or restrict in any way the rights of the
Grantee’s employer to discharge the Grantee at any time for any reason
whatsoever, with or without cause.  The terms and provisions of this Agreement
shall constitute an instruction by the Grantee with respect to any
uncertificated Performance-Based Shares.

 

This Award along with all other Awards received by the Grantee (including any
proceeds, gains or other economic benefit actually or constructively received by
the Grantee upon any receipt or exercise of any Award) shall be subject to the
provisions of the Company’s claw-back policy as set forth in Section 10 of the
Company’s Code of Business Conduct and Ethics (as amended from time to time)
including any amendments of such claw-back policy adopted to comply with the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and any rules or regulations promulgated thereunder.

 

 

--------------------------------------------------------------------------------

 

11.Certain Additional Information.  This Section 11 sets forth certain
information referred to in Section 3 of this Agreement.

 

Percentage of Sourcing Expense Savings*
(Fiscal 2021 versus Fiscal 2018)

Percent of Target Performance-Based Shares Vested

[  ]%

100% - 132%

[  ]%

133% - 165%

[  ]%

166% - 199%

[  ]%+

200%

 

*Vesting of shares between the minimum and maximum percentage of Sourcing
Expense Savings targets in each band shall be interpolated.  For example, if the
percentage of Sourcing Expense Savings is [ ]% for Fiscal 2021 compared to
Fiscal 2018, then 149.0% of the Target Performance-Based Shares would vest.

 

--------------------------------------------------------------------------------

 

EXECUTION PAGE OF RESTRICTED STOCK AWARD AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

COMPANY:

 

GRANTEE:

Pier 1 Imports, Inc

 

 

 

 

 

 

 

 

 

 

 

 

BY:

 

/s/ Alasdair B. James

 

William H. Savage

 

 

Alasdair James

 

Signed Electronically

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 